DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 August 2022 has been entered.

Information Disclosure Statement
The information disclosure statement filed 04 May 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.    It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 1, 2, and 4 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 2016/0007626 in view of Brody as further evidenced by Yokoo US 6,482,456 and Sizer et al. US 7,595,470 as further evidenced by Gustavsson et al. US 5,908,651 as further evidenced by Giese, Shelf-life Testing.
Regarding claims 1, 2, and 4 Choi discloses a method of forming a ready-to-drink coffee product which method comprises contacting a first ground coffee composition with water having a temperature of less than 10 °C (about 10º C which allows for less than 10º C) for at least 16 hours (to about 24 hours) to form a first cold brew concentrate and the first cold brew concentrate is mixed with water to form a mixture.  With respect to said mixing water having a temperature of less than 10 °C to form said mixture, Choi discloses forming said cold brew concentrate with water having a temperature of less than 10º C making it obvious to the ordinarily skilled artisan to continue to use water having a temperature of less than 10º C to form the cold brew mixture (paragraph [0038], [0046]).  Further Choi discloses the taste of the ready-to-drink would be controlled (diluted with water to form a cold-brewed coffee) (paragraph [0046]).
Claim 1 differs from Choi in further processing said concentrate to form a filled coffee composition.
Brody discloses that it was well established and common practice in the art to form a filled beverage composition, which after all is what applicant is doing, by heating a beverage mixture to a temperature of less than 100 °C (77º C) (pasteurizer) for less than 1 minute (30 – 60 sec) to form a pre-fill beverage composition, in this case a pre-fill coffee composition.  After heating, the pre-fill coffee composition would be poured into a cavity defined by a container, concurrent to pouring, increasing a temperature of the pre-fill coffee composition to at least 82.2 °C (93º C) and holding the pre-fill coffee composition at the temperature of at least 82.2 °C for at least 30 seconds (usually 1 – 3 min) to form a filled coffee composition, and after increasing the temperature, cooling the filled coffee composition to ambient temperature (cooling tunnel) within the cavity to thereby form the ready-to-drink coffee product (Hot-Fill Processing and fig. 1).  Brody is disclosing well established and common industry methods to form a filled beverage composition for the art recognized as well as applicant’s intended function which is to form a ready-to-drink (RTD) purified beverage product without any retort heating, aseptic processing, or flash heating.  To therefore modify Choi and further process the cold brew mixture as taught by Brody would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.   Should applicant say that Brody is not disclosing the processing of a cold brew coffee mixture, once it was known to further process beverage compositions as taught by Brody the substitution of one known beverage composition for another known beverage composition, such as a cold brew coffee mixture, to obtain predictable results would have been obvious.
Both Yokoo (col. 1, paragraph 1) and Sizer (col. 8, paragraph 3) provide further evidence that it is well known in the art that low acid foods, including coffee, are required to have a pH greater than 4.6 and it is therefore seen that the ready-to-drink product disclosed by Choi in view of Brody would thus have a pH greater than 4.6 which would be microbiologically stable for 12 months.  Yokoo also discloses that the same low acidity, i.e. pH, would be achieved by processing low acid foods, such as coffee, by the use of hot fill processing (col. 2, paragraph 8), that is without retort heating, aseptic processing, or flash heating which is to say it would be expected that the RTD coffee product would be free from Salmonella, Escherichia coli 0157:H7, Listeria monocytogenes, and spores of non-proteolytic and proteolytic strains of Clostridium botulinum.  Gustavsson provides further evidence with respect to hot fill processing procedures (col. 1, Description of the Related Art).
Since Choi in view of Brody as further evidenced by Yokoo, Sizer, and Gustavsson disclose forming the RTD coffee product as claimed, this would include preventing a growth of spoilage organisms in the ready-to-drink coffee product without detrimentally affecting a taste of the ready-to-drink coffee product such that the ready-to-drink coffee product would be free from one or more food additives selected from the group consisting of a preservative, a sweetener, a flavorant, and an acidulant as well as controlling the taste of said coffee product without further addition of one or more food additives.  
With respect to the ready-to-drink coffee product being storable and storing for at least one year, since Choi in view of Brody as further evidenced by Yokoo, Sizer, and Gustavsson disclose forming the RTD coffee product as claimed it would be expected that the ready-to-drink coffee product to be storable for at least one year without affecting a taste of the ready-to-drink coffee product and storable for at least one year without refrigeration before consumption and after storing.  Additionally, Sizer evidences storage of coffee at ambient temperatures (at least, col. 7, paragraph 1) and Giese suggests storage for at least one year or more after which the product is tested, which would thus suggest storage of the RTD coffee taught by the combination for at least one year at ambient temperature.
Regarding testing the RTD coffee product outside the cavity after storage to produce a test result that indicates that said coffee product is free from Salmonella, Escherichia coli 0157:H7, Listeria monocytogenes, and spores of non-proteolytic and proteolytic strains of Clostridium botulinum, Giese discloses that there is a natural need, i.e. a requirement, to conduct such testing (shelf-life testing) to ensure that a product does not exhibit physical, chemical, microbiological, or sensory characteristics that are unacceptable, which is to say harmful, to the consumer and that such testing may be conducted as long as a year or more (page 2) from the product being produced and the ordinarily skilled artisan would obviously perform such testing as a matter of routine good manufacturing practice.  Further, it would obviously be necessary to remove the stored RTD coffee product from any cavity in which said coffee product would have been stored in order to conduct such testing.
Regarding claims 5 and 6, Choi in view of Brody in view of Yokoo and Sizer as further evidenced by Gustavsson and Giese disclose the mixture would be heated to less than 95º C (93º C) and held at said temperature for 30 seconds.  (Brody, Hot-Fill Processing).
Regarding claim 7, Choi in view of Brody in view of Yokoo and Sizer as further evidenced by Gustavsson and Giese disclose the increasing the temperature would include warming said composition to 82.2º C (77 – 93º C) and holding for 30 seconds. (Brody, Hot-Fill Processing).  Further Choi in view of Brody in view of Yokoo and Sizer as further evidenced by Gustavsson and Giese do not disclose the addition of one or more of a sweetener, a preservative, an acidulant, or a flavorant to the pre-fill coffee composition.
Regarding claims 8 and 9, it is not seen that patentability would be predicated on the mix ratio of first ground coffee composition and water that would be commingled together or the ratio of first brew concentrate and water since the particular ratio one would choose to employ would be known the ordinarily skilled artisan to be based on various factors such as balance, bitterness, strength, all of which are also a matter of personal taste.  
Applicant’s attention is further invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:
	     This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  

Nevertheless, regarding claims 8 and 9, Choi discloses the ratio of commingling the first ground coffee composition and water in a first ratio would be from 1.5 kg to 2.1 kg of said coffee composition to 10.5 liters to 13 liters of water (about 180 g/L to about 195 g/L) (paragraph [0038]) and the mixing would include combining the first brew concentrate and water in a mix ratio of parts by volume of the first cold brew concentrate to parts by volume of water of from 1:0.5 to 1:1.15 (paragraph [0049]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 20016/0007626 in view of Brody in view of Yokoo US 6,482,456 and Sizer et al. US 7,595,470 as further evidenced by Gustavsson et al. US 5,908,651 as further evidenced by Giese, Shelf-life Testing in view of Hrala (Are Coffee Roast Profiles and Pink Unicorns the Same Thing?).
Regarding claim 10, claim 10 recites a roasting profile which, as is extremely well known to the ordinarily skilled artisan, is how one roasts coffee to a given colour and is the roaster’s expression of his or her vision for a certain coffee.  As disclosed by Hrala it is well established in the art that by alternating certain variables, such as temperature, time, bean temperature, heat supply, and temperature in the chamber (exhaust air temperature) different aromatic and flavour properties of a particular coffee can be highlighted.  That is to say that the particular roasting profile one would choose to employ when “cooking”, i.e. roasting, coffee beans would have been an obvious matter of choice and/or design and/or an obvious matter of personal taste based upon the origin of the beans used and the desired flavour profile one would wish to achieve which the ordinarily skilled artisan would commonly and routinely optimize.  To therefore modify Choi in view of Brody in view of Yokoo and Sizer as further evidenced by Gustavsson and Giese and employ a flavour profile to “cook”, i.e. roast a plurality of coffee material (beans), first or otherwise, to obtain predictable results would have been obvious.
Applicant’s attention is further invited to In re Levin, 84 USPQ 232 which is recited above in the rejection of claim 7.
Claims 11 – 14 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 20016/0007626 in view of Brody in view of Yokoo US 6,482,456 and Sizer et al. US 7,595,470 as further evidenced by Gustavsson et al. US 5,908,651 as further evidenced by Giese, Shelf-life Testing in view of Heijman et al. US 2015/0327567.
Claim 11 is rejected for the same reasons given above in the rejection of claim 1.  
Further regarding claim 11, Choi discloses the method of forming a RTD coffee product would comprise roasting and grinding a first coffee material (paragraph [0038]).  Prior to roasting it is obvious that the first coffee material would have to have been a green coffee material.  With respect to roasting, grinding, brewing, and blending a second coffee material Heijman discloses that it was well known and customary for the ordinarily skilled artisan to roast, grind, brew, and blend (mixture) coffees of different origin types (paragraph [0026]).  Heijman further discloses that blending also would apply to the blending of extracts and concentrates thereof, which is to say that the roasting, grinding, brewing, and blending of first, second, or more green coffee materials is a well known and conventional practice in the art which ordinarily skilled artisans routinely optimize as an obvious matter of choice and/or design as well as an obvious matter of personal taste.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (MPEP § 2144.05 II.).
To therefore modify Choi in view of Brody in view of Yokoo and Sizer as further evidenced by Gustavsson and Giese and roast multiple green coffee material, grind and brew the same, and blend as taught by Heijman would have been an obvious to the ordinarily skilled artisan.
Further regarding claim 11, Choi in view of Brody as further evidenced by Yokoo, Sizer, Gustavsson and Giese disclose sealing and inverting the container (Brody, “Hot Fill Processing”, ln 12 and 13)
Claim 12 is rejected for the same reasons given above in the rejections of clam 2.
Claim 13 is rejected for the same reasons given above in the rejection of claim 5.
Claim 14 is rejected for the same reasons given above in the rejection of claim 7.
Claim 18 is rejected for the same reasons given in the rejections of claims 8 and 9 as well as over the rejections of claim 11 with respect to routine optimization.
Claims 19 and 20 are rejected for the same reasons given above in the rejection of claim 9.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 20016/0007626 in view of Brody in view of Yokoo US 6,482,456 and Sizer et al. US 7,595,470 as further evidenced by Gustavsson et al. US 5,908,651 as further evidenced by Giese, Shelf-life Testing in view of Heijman et al. US 2015/0327567 as further evidenced by Margolis et al. US 4,701,333.
Regarding claim 15, it is not seen that patentability would be predicated on the particular mean size of the first and second roasted coffee compositions when ground as this would merely be a matter of routine optimization based on the style of coffee, strength, and taste the ordinarily skilled artisan would wish to achieve as set forth in the rejection of claim 11.  Nevertheless, as further evidenced by Heijman the amount of the extract, i.e. the strength thereof is dependent of several factors, in particular the mean particle size, i.e. the degree of grinding and the desired concentration of the end product (paragraph [0052]) which is to say the mean size of the grind used would have been an obvious matter of choice and/or design to the ordinarily skilled artisan based on the desired concentration, coffee origin, and brewing time.  Margolis provides further evidence that an optimum mean size of coffee beans after grinding would be 1.180 microns (0.6 to 1.5mm when forming a coffee product at reduced (ambient) temperatures (col. 1, paragraph 4 and 5). 
Claims 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 20016/0007626 in view of Brody in view of Yokoo US 6,482,456 and Sizer et al. US 7,595,470 as further evidenced by Gustavsson et al. US 5,908,651 as further evidenced by Giese, Shelf-life Testing in view of Heijman et al. US 2015/0327567 in view of Hrala (Are Coffee Roast Profiles and Pink Unicorns the Same Thing?).
Claims 16, and 17, recite roasting profiles which, as is known to the ordinarily skilled artisan is how one roasts coffee to a given colour and are rejected for the same reasons given above in the rejection of claim 10.

Response to Arguments
Applicant's arguments filed 15 August 2022 have been fully and carefully considered but they are not found persuasive.  It is also noted that the most recent arguments are essentially the same arguments as filed 18 November 2021.
First it is noted that applicant appears to continue urging each of the references separately for what each reference does not teach when the rejections have been made over the combination of references as a whole.  This appears to be a piecemeal analysis of the references.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant urges that the references individually or as a whole do not teach the ready-to-drink coffee product being storable and storing for at least one year, to include preventing a growth of spoilage organisms in the ready-to-drink coffee product without detrimentally affecting a taste of the ready-to-drink coffee product such that the ready-to-drink coffee product would be free from one or more food additives selected from the group consisting of a preservative, a sweetener, a flavorant, and an acidulant as well as controlling the taste of said coffee product without further addition of one or more food additives.  This urging is not deemed persuasive.
As set forth above in the rejections the prior art taken as a whole has clearly and unequivocally disclosed the claimed method of forming the ready-to-drink coffee product as claimed.  Since the method of forming the ready-to-drink coffee product as claimed has been taught by the prior art it would be expected that said coffee product would exhibit all the properties of said coffee product, that is, it would be storable for at least one year without affecting taste and without refrigeration before consumption. And it would be expected that said coffee product would be storable, including the preventing of growth spoilage organisms as claimed.  
Applicant urges Yokoo teaches the addition of food additives to beverages and that Sizer discloses that heating can affect the taste of coffee beverages.  These urgings are not found persuasive.
Yokoo and Sizer were not brought to teach the addition of food additives to a beverage or the heating thereof respectively but to provide evidence that low acid foods, such as coffee beverages, have a pH of greater than 4.6 and can be processed using hot fill procedures.
Applicant urges that Choi does not teach the prevention of spoilage organisms or controlling the taste of the cold brew coffee.  This urging is not deemed persuasive.
Choi was brought to show that the basic procedures for brewing a cold brew coffee including that the product is free from “one or more food additives selected from the group consisting of a preservative, sweetener, flavorant and acidulant were well established in the art.  With respect to the prevention of spoilage organisms and the taste of the cold brew coffee, since the prior art taken as a whole teaches all the limitations of the claimed invention it is seen that the growth of spoilage organisms and the controlling of taste would be expected as claimed.
Applicant urges that Gustavsson is silent with respect to the taste of ready-to-drink coffee products and in essence teaches away from applicant’s claimed temperature profile and order of steps.  These urgings are not found persuasive.
Gustavsson was brought to provide further evidence that basic hot fill procedures were well known and conventional in the art and not to disclose the filling of a particular beverage product, a particular temperature profile at which the beverage would be filled, or the order of process steps.
Applicant urges that Heijman does not teach the shelf stability of a ready-to-drink coffee product.  This urging is not deemed persuasive.
Heijman was brought to disclose that it was well known and customary for the ordinarily skilled artisan to roast, grind, brew, and blend (mixture) coffees of different origin types and not to teach shelf stability.
Applicant urges that the ordinarily skilled artisan would not deign to look to Giese with respect to shelf-life testing.  This urging is not found persuasive.
It is noted that Giese’s teachings of product shelf-life testing would have been equally applicable to all types of packaged food products, to ensure that the products remained safe for consumption.  
With respect to applicant’s urging that the prior art does not disclose the required testing it is to be noted that such testing is commonly done and a routine part of Good Manufacturing Practices as further evidenced by Giese, Shelf-life Testing and the ordinarily skilled artisan would routinely conduct such testing to ensure the consumer would be provided with a safe and wholesome product.
Applicant urges that Brody only applies to high acid foods, which is to say that Brody teaches away from using hot fill techniques for low acid foods. Applicant further urges that Yokoo is related to beverages which would contain food additives. These urgings are not deemed persuasive.
Brody was brought to teach the general conditions and procedures of hot fill processing and not the processing of high acid foods as applicant urges. Which is also to say that teaching a way, i.e. a different way, is not seen as teaching away at all from applicant’s method of hot fill processing. It is noted that the applicant is processing a black coffee beverage. Whilst Yokoo may be disclosing the use of a buffer system in beverages Yokoo is also teaching that even without a buffer system black coffee, which is a low acid beverage, can be processed through the use of pasteurization and hot fill without limitation (‘456, col. 2, paragraph 8) which, after all, is what applicant is doing in the method of forming a ready-to-drink coffee product.  Therefore, even if Brody was directed to hot-fill processing of foods with a pH of less than 4.6, Yokoo evidences that coffee with a pH of greater than 4.6 can be equally processed using hot fill processing, which is the processing technique that Brody already suggests.  Thus, it is not seen that Brody teaches away from using hot fill techniques for low acids foods, especially because Yokoo evidences that low acids foods can also be pasteurized using hot fill processing.
Regarding applicant’s urging that Brody teaches away from the hot fill processing this urging is not found persuasive.  Teaching a way, that is teaching a different way, is not teaching away and the ordinarily skilled artisan would certainly know that hot fill procedures would equally apply to all beverage production when the beverage is desired to be so processed.
As set forth above, again it is seen that applicant attacks the references individually.  Applicant asserts that “[w]here an applicant’s reply establishes that each of the applied reference fails to teach a limitation and addresses the combined teaching and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller [is] not appropriate”.  This urging is again not deemed persuasive.
Whilst applicant’s reply establishes that each of the applied individual references fails to teach a limitation it is not seen that the reply further addresses the combined teaching and/or suggestions of the applied prior art as a whole and therefore applicant seen to be attacking the references individually where the rejections are based on combinations of references.

Conclusion

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        24 August 2022


/VIREN A THAKUR/Primary Examiner, Art Unit 1792